 In the Matter of TIDE WATER ASSOCIATED OIL COMPANYand OmWORKERS INTERNATIONAL UNION, C. I. O.Case No. 16--R-1070.-Decided February P^, 1945Mr. J. C. Young,of Tulsa, Okla., for the Company.Mr. H. L. Campbell,of Fore Worth, Tex.,Mr. W. F. Noell,ofPonca City, Okla., andMessrs. C. M. Florence, William R. Sturge,W. T. Blanton,andRoy Dorsey,all of Drumright. Okla., for theUnion.Mr. Louis Monas,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF TIIE CASEUpon a petition duly filed by Oil Workers International Union,C. I. 0., herein called the Union, alleging that a question affecting,commerce had arisen concerning the representation of employees ofTide Water Associated Oil Company, Houston, Texas, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Lewis Moore, Trial Ex-aminer.Said hearing was held at Tulsa, Oklahoma, on December 7,1944.The Company and the Union appeared and participated.Allparties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYTide Water Associated Oil Company is a Delaware corporationengaged in the production, refining and transportation of crude oilas wdll as the marketing of crude oil and its refined products.TheCompany's Mid-Continent Division has its principal office at Houston,60 N. L. R. B., No. 73.356 TIDEWATER ASSOCIATED OIL COMPANY357Texas, and operates six producing districts in Oklahoma and Kansas,a pipe line at Seminole, Oklahoma, and a refinery at Drumright,Oklahoma, with which we are solely concerned. In addition, theMid-Continent Division also operates pipe lines and producing leasesin six other States.During the 6 months immediately preceding thefiling.of the petition herein, the Mid-Continent Division used in itsoperations raw materials valued in excess of $100,000, less than 10percent of which was received from points outside the State of Okla-homa.During the same period the Mid-Continent Division producedand sold goods valued in excess of $100,000, representing more than50 percent of its total production, which were shipped to pointsoutside that State.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDOilWorkers International Union, affiliated with the Congress ofIndustrialOrganizations, is a labor- organization admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of its employees untilthe Union has been certified by the Board in an appropriate unit.A statement of a Board Field Examiner, introduced into evidenceat the hearing, indicates that the Union represents a substantialnumber of employees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union urges as appropriate a single unit embracing all em-ployees in the Mid-Continent Division's producing and refining de-partments 2 in the States of Oklahoma and Kansas, excluding firstand second class machinists, machinist helpers, tool room men, black-smiths, plant guards, office and technical employees, and supervisoryemployees.The Company, however, maintains that two units areIThe Field Examiner reported that the Union submitted 9 authorization cards, and acheck-off list of 177 employees whose names appeared on the Company's pay roll, andthat there are 354 employees in the unit alleged to be appropriateAt the hearing, arepresentative of the Union testified that, of the 186 designations submitted, 61 or 62 werefor employees in the producing department, which employs 106 persons.2The pipe line department is considered auxiliary to the refining department. 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDappropriate, one limited to employees in the Mid-Continent Division'sproducing department in the States of Oklahoma and Kansas, and theother to employees in this division's refining department in the Stateof Oklahoma.3The Company has recognized the Union as the representative of itsmembers among the employees 'in the unit which it now seeks, in-formally since September 1934, and by written agreement since July28, 1941.4Bargaining upon this basis has been conducted by theCompany and the Union since 1934, with the"Mid-Continent Divi-sion's employees in the producing and refining departments in theStates of Oklahoma and Kansas treated, for the most part, as a singleunit.Moreover, since at least 1935, working rules were distributedby the Company, applicable in large measure to all such employees asone group.The Company states there is no functional interrelation between theproducing and refining departments, each operating under the super-vision of a separate manager, no interchange of employees betweenthem, and no true community of interest between the employees ofone and those of the other.Nevertheless, the Company's final posi-tion of record was that the employees of these two departments shouldbe permitted, in separate elections, to determine for themselves whetherone or two units are appropriate, thus indicating that it concedes thefeasibility of a single unit. Its past bargaining relations with theUnion, while not controlling, also attest to this fact.We observe, fur-thermore, that the unit sought is well-defined, covers all employees,with certain exclusions, in two contiguous States, and that the Unionrepresents a substantial number of employees in each department.From the foregoing facts, we conclude and find that all employeesof the Company in its Mid-Continent Division's producing and refin-ing departments in the States of Oklahoma and Kansas, excludingfirst and second class machinists, machinist helpers, tool room men,blacksmiths, plant guards, office and technical employees, and all su-pervisory employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees, or effec-tively recommend such action, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act s3The refining department of the Mid-Continent Division has no branch in KansasThere were introduced into evidence two contracts between the Company and the Union—one dated July 28,1941,and the otherMarch 1,1944, -both reciting that the Union wag"acting on behalf of such Employees of the Company,except Supervisory,Office andTechnical,who are members of the 011 Workers International Union, and who are locatedin the Producing, Refining and Pipe Line Departments in the States of Oklahoma andKansas.' SeeMatter of Shell Oil Company of California,2N.L.R B 835 ; andMatter ofWaggoner Refining Company, Inc., 6N. L. R. B. 731. TIDE WATER ASSOCIATED OIL COMPANYV. THE DETERMINATION OF REPRESENTATIVES359-We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.The Regional. Director, in conformity with customary practice,may conduct the balloting, in whole or in part, by mail, if such pro-cedure is deemed by him to be expedient.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor Relations,Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Tide Water Asso-ciated Oil Company, Houston, Texas, an election by secret ballot shall'-be conducted as early as possible, but not later than thirty (30) days,from the date of this Direction, under the direction and supervisionof the Regional Director. for the Sixteenth Region, acting in this mat-ter as agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately preced-ing the date of this Direction, including employees who did not workduring the said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding any who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the elec-tion, to determine whether or not they desire to be represented by OilWorkers International Union, C. I. 0., for the purposes of collectivebargaining.